Citation Nr: 0309353	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  95-30 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Francisco, California (that office later moved to 
Oakland, California).  The RO granted service connection for 
PTSD, effective November 14, 1990, the date of receipt of the 
claim for service connection, and assigned a 10 percent 
evaluation for the disorder, effective that same day.  The RO 
denied an evaluation in excess of 10 percent for residuals of 
a GSW to the right elbow. 

The veteran and his spouse provided oral testimony before a 
Hearing Officer at the RO in November 1995, a transcript of 
which has been associated with the claims file.

In November 1996, the RO granted an increased evaluation of 
30 percent for PTSD, effective November 14, 1990, and 
continued the evaluation for residuals of a GSW to the right 
elbow at 10 percent disabling.

In June 1997 and December 2000, the Board remanded the claims 
to the RO for additional development and adjudicative action.  

In an August 2001 statement, the veteran states "The reason 
this letter is being written so late is I expected help from 
my representative.  None has been forth coming.  I, therefore 
relive them from any further responsibility and am sending a 
copy of this letter to them."  It does not appear that the 
representative ever received a copy of the veteran's letter, 
and in any event, has continued to represent him.  

There exists the possibility that the veteran never sent a 
copy of his letter and changed his mind about representation.  
This matter is referred to the RO for clarification as the 
record remains devoid of a specific "revocation" of the 
service organization's representation.
 
In a September 2002 rating decision, the RO granted an 
increased evaluation of 50 percent for PTSD, effective 
November 14, 1990, and an increased evaluation of 40 percent 
for residuals of a GSW to the right elbow under 38 C.F.R. 
§ 4.73, Diagnostic Code 5305 (2002), effective November 14, 
1990, the date of receipt of the claim for an increased 
evaluation.  The 40 percent evaluation under Diagnostic Code 
5305 is the maximum schedular evaluation assignable under 
this code and represents a full grant of the benefit sought 
on appeal.  Neither the veteran nor his representative have 
further pursued an increased evaluation for the GSW of the 
right elbow.  In his subsequent correspondence to the RO, the 
veteran continued disagreement with the 50 percent evaluation 
assigned for PTSD, and has not further pursued the previous 
claim of entitlement to an increased evaluation for the right 
elbow GSW.

The RO issued a supplemental statement of the case on the 
issue of an initial evaluation in excess for PTSD but not on 
the issue of an increased evaluation for residuals of a GSW 
to the right elbow.  

In a March 1993 statement, the veteran indicated that he had 
recently had a stroke due to his stress condition.  
Therefore, he has raised the issue of service connection for 
residuals of a stroke as secondary to the service-connected 
PTSD.  

Also, the June 1998 VA examiner noted that X-rays of the 
right elbow revealed some malposition of the humerus, and the 
March 2002 VA fee basis orthopedic examiner made a diagnosis 
of mild malunion of the right humerus, status post gunshot 
wound.  Accordingly, the issue of service connection for 
malunion of the right humerus has been raised.



Additionally, in a statement faxed to someone in March 2000, 
which may not have been received by the RO until January 
2001, the veteran indicated that there was extra strain on 
his back and shoulder, in compensating for his arm, and that 
such strain was probably the reason he ruptured a disc in his 
back.  Therefore, the issue of secondary service connection 
for residuals of a ruptured disc has been raised.

In its mid-September 2002 correspondence to the veteran the 
RO included VA Form 21-8940, an application for a claim of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  
While the veteran claimed he was unemployable in his late 
October 2002 correspondence to the RO, he never returned the 
application form for a TDIU.  Also, later dated statements on 
his behalf from his representatives at the RO and at the 
Board, while conveying his contentions, are negative for any 
references to a claim for a TDIU.

As the above discussed service connection and TDIU issues 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  From November 14, 1990, to November 6, 1996, PTSD was not 
productive of severe social and industrial impairment.

3.  Since November 7, 1996, PTSD has not been productive of 
severe social and industrial impairment.




4.  Since November 7, 1996, PTSD has not been productive of 
an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 1997); 38 C.F.R. §§ 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed. 
Re. 52695-52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On separation examination, the veteran denied having had any 
psychiatric symptomatology, and the psychiatric evaluation 
was normal.

Vet Center records show that the veteran underwent an intake 
evaluation in November 1990.  The Vet Center authorized 
treatment with a contracting psychologist.

The veteran was afforded a VA psychiatric examination in May 
1991.  He reported that he was currently married to his third 
spouse, and described his marriage in positive terms.  He 
stated that he had owned his own towing business for a number 
of years and had two employees.  

Mental status examination showed that he was well oriented in 
all spheres.  He showed no signs of delusions or 
hallucinations.  His affect was appropriate, and his memory 
was intact.  There were no signs of a thought disorder and no 
evidence of any psychotic process.  There were no psychiatric 
signs of an organic brain syndrome.  He did not shown any 
overt signs of any pathological depression or anxiety; this 
was true even when he spoke of his Vietnam experiences.  

PTSD was diagnosed.  The examiner noted that insofar as 
objective psychiatric examination was concerned, the veteran 
currently appeared to be in relatively good emotional 
balance.  The examiner indicated, however, that he veteran 
stated he still had nightmares every night about Vietnam and 
that seeing any Southeast Asians made him more upset than 
usual and brought back memories of Vietnam.  The examiner 
indicated that it appeared that he was still showing some 
residuals of PTSD.  The examiner reported that he was 
mentally competent and able to handle funds on his behalf.

The veteran underwent a VA fee basis psychiatric examination 
in August 1992.  He reported that he was very hyper and 
short-fused.  He spoke of difficulties with sleep and of 
having nightmares about Vietnam almost every night.  He 
stated that he had flashbacks about Vietnam and that they 
occurred about two to three times a month.  He indicated that 
he had been married to his current and third wife since 
around 1983.  He reported that he continued to operate his 
own towing business as he had for the past fifteen years and 
had two employees.  

The examiner noted that the veteran did not show any overt 
signs of any emotional turmoil, emotional distress, anxiety, 
or depression.  The examiner indicated that he continued to 
have PTSD.  

The veteran was afforded a VA PTSD examination in December 
1994.  He reported that he suffered from a number of 
distressing symptoms.  Those symptoms included intrusive 
thoughts, insomnia and nightmares pertaining to combat.  He 
related that he had nightmares four to five times a month.  
He reported suffering occasional flashback experiences and 
having exaggerated startle response and hypervigilance.  He 
denied any feelings of survivor guilt but reported 
considerable emotional numbing as well as feelings of 
estrangement from others.  He related that he at times had 
homicidal ideation directed towards people from Southeast 
Asia, although he had no current intent whatsoever of acting 
on those thoughts.  He also reported significant avoidance of 
stimuli that remind him of Vietnam, particularly people from 
Southeast Asia.  He indicated that he planned to move to 
Oregon in a few months to avoid such people.  

The veteran reported that he had owned a towing business for 
the past eighteen years, and indicated that he was planning 
to leave his current line of business because he felt that it 
required too much contact with the public.  He related that 
he had gotten very angry with clients in the past, and feared 
that if he did not leave this line of business, he might 
become violent with one of his future clients.  As for social 
history, he reported that he lived with his current wife and 
their child.

Mental status examination revealed that the veteran was very 
pleasant and cooperative.  He was neatly dressed and had good 
hygiene.  His mood was dysphoric, and his affect was 
restricted.  His speech was normoproductive and spontaneous, 
and his thought process was sequential.  He reported a 
history of suicidal and homicidal ideation, but did not have 
any current suicidal or homicidal intent.  He denied any 
auditory or visual hallucinations, apart from his flashback 
experiences.  He verbalized no delusional beliefs.  He was 
alert and oriented to all spheres.  He could recall three out 
of three objects in five minutes.  His calculation skills and 
fund of knowledge were both within normal limits.  

The examiner noted that the veteran was capable of managing 
his benefit payments in his own best interest without 
restriction.  


The Axis I diagnoses included PTSD.  Under Axis IV, it was 
reported that current stressors were concerns about 
occupational and health problems.  Under Axis V, a Global 
Assessment of Functioning (GAF) rating of 60 based on current 
functioning was assigned.  The examiner noted that the 
veteran clearly suffered from PTSD and that it appeared that 
his PTSD had resulted in significant impairment of both 
social and occupational functionings.  The examiner reported 
that although the veteran continued to work at the present 
time, he was planning to leave his current line of work in 
the near future because of problems stemming from PTSD. 

At the November 1995 RO hearing, the veteran described the 
interference in his self-employed job as a tow truck operator 
caused by PTSD, and indicated that it precluded him from 
working as an employee of someone else or an organization.  
Transcript.

The veteran underwent another VA PTSD examination in May 
1996.  His claim file was available for review by the 
examiner.

The veteran reported that he had had recurring nightmares for 
the past two years, which had been more frequent than 
previous episodes of nightmares.  He experienced flashbacks 
and had had problems with relationships.  He noted problems 
with anger outbursts.  He indicated that he had problems 
falling asleep, which he attributed to the pain in the right 
arm.  He stated that at times, he had problems concentrating 
and that he daydreamed a lot.  He said that he was 
hypervigilant and had an exaggerated startle response.  

The veteran reported one suicide attempt in 1980 after his 
second wife left him.  He indicated that he had been married 
to his third wife for approximately thirteen years and that 
he lived with his current wife and their child.  He noted 
that he had been self-employed in his own tow truck business 
for the past nineteen years and was still currently employed.

Mental status examination revealed that the veteran was 
cooperative and alert.  His hygiene was intact.  He had no 
difficulty in sitting, standing, moving about, walking, or 
hearing.  His speech was spontaneous with normal prosody.  He 
exhibited normal associations and was goal oriented.  He 
denied auditory or visual hallucinations and did not exhibit 
any signs or symptoms of psychosis.  He denied suicidal 
ideation, intent or plan.  He described his mood as being a 
"grizzly bear the last couple of weeks," but his affect was 
broad during the entire interview.  He was oriented to 
person, place and time.  He could recall three of three words 
immediately and three of three words after five minutes.  He 
could spell the word "world" forward and backward 
correctly.  He correctly did subtraction.  He indicated that 
he would alert everyone if he was the first one in a movie 
theater to notice a fire.  He knew who the current U.S. 
President was.

The Axis I diagnosis was PTSD.  Under Axis IV, the current 
stressors were PTSD symptoms and pain in the right arm.  
Under Axis V, a GAF rating of 75 for current level of 
functioning was assigned.  The examiner indicated that the 
veteran appeared to be moderately impaired, both socially and 
occupationally, from PTSD.  The examiner noted that the 
veteran was having difficulty maintaining his self-employment 
because of the pain in the right arm.  The examiner reported 
that the veteran was currently worried whether he would be 
able to remain self-employed because of his physical and 
mental problems.

In October 1997, the veteran was afforded another VA fee 
basis psychiatric examination.  The examiner noted that he 
did a complete review of the claims file.  

The veteran reported that he had recurrent intrusive thoughts 
about Vietnam daily.  He stated that he had a marked 
psychological response to stimuli reminding him of Vietnam.  
He said that he worried about everything, but made equivocal 
statements regarding his worry being excessive.  He admitted 
that his worry was unrealistic.  He denied any anxiety but 
then admitted to hypervigilance.  He made equivocal 
statements regarding an exaggerated startle response.  He 
stated that he had difficulty concentrating.  He reported 
that his wife thought he had difficulty with his memory.  

The veteran stated that he had depressive feelings every once 
in a while, but denied any symptoms of a depressive disorder.  
He indicated that he had difficulty recalling his dreams, but 
that he was aware that he had them.  He noted that he had 
difficulty getting asleep and had early morning awakenings as 
well.  He stated that he had physical pain from his war-
related right elbow injury.  He indicated that he only ate 
twice a day, but denied any weight changes.  He said that he 
angered easily, approximately every other day, and that his 
anger sometimes occurred spontaneously.  He stated that he 
had been angry enough to want to kill others, but it was 
unclear as to when he had last felt that way.  He reported 
that he had actually "reacted on" these thoughts but 
without successfully killing anyone.  He denied any history 
of manic or psychotic symptomatology.

The veteran reported that he owned his own towing service and 
that he was still married to his third wife.  He stated that 
he contributed to the upkeep and maintenance of the 
household.  He said that he related "fine" with people with 
whom he had daily contact, but he also noted that he had a 
marked estrangement from others after Vietnam.  He indicated 
that this estrangement was present only at times.  He made 
equivocal statements regarding having difficulty showing 
loving feelings.

Mental status examination revealed that the veteran appeared 
to be his stated age and was well groomed.  He had a broad 
expression and affect with a subdued manner.  His speech was 
spontaneous, normoproductive, relevant, and coherent without 
deviations.  His motor activity was normal with a relaxed 
posture, and he maintained a 7/10 eye contact.  

The veteran recalled four out of five objects with prompting 
at one and five minutes.  He performed a digit span of six 
forward and five in reverse.  His recent memory was grossly 
intact, and as for remote memory, he recalled five out of the 
last six U.S. Presidents.




The veteran was alert and oriented to person, place, time, 
and purpose.  He performed serial sevens with mild 
difficulty.  His judgment and mathematical operations were 
grossly intact.  His fund of knowledge appeared to be normal 
for his age and education.  He was unable to describe his 
mood but was cooperative during the examination.  He denied 
delusions, hallucinations, thought broadcasting, and thought 
insertion.  No ideas of reference were elicited.

The examiner indicated that the veteran presented with a 
performance on the cognitive examination that was indicative 
of his being able to perform detailed instructions while 
maintaining adequate attention and concentration.  The 
examiner noted that he described his successful management of 
his self-employed towing business and described himself 
relating well with people whom he had daily contact.  The 
examiner reported that PTSD symptoms did not appear to 
significantly impair his level of functioning, although he 
would benefit from treatment.

The Axis I diagnoses included PTSD.  Under Axis IV, it was 
noted that the veteran was a combat survivor and that he had 
psychosocial stressors created by his psychopathology.  Under 
Axis V, the current GAF rating was 70 with the highest GAF 
rating over the past year being unspecified.  The examiner 
noted that he was competent to handle his own funds at that 
time.

The veteran was afforded another VA psychiatric examination 
in March 2002.  The examiner indicated that he had reviewed 
the claims file prior to the examination and described in 
extensive detail his review of the claims file.

The veteran denied any psychiatric treatment since 1997 or 
taking any kinds of psychiatric medication.  It was noted 
that in actuality he had not received any psychiatric 
treatment since 1990.

The veteran's first and most troublesome symptom was 
flashbacks, which now occurred three to four times a week, 
whereas prior to 1996, they only occurred four to five times 
a year.  His second symptom was anger and irritability in the 
form of "outburst" of verbal behavior.  He reported that he 
had learned to walk out of the room before he responded or 
hurt someone.  He indicated that he had daily anger 
outbursts, and that prior to 1996, those anger outbursts only 
occurred two times a week.

The veteran's third symptom was nightmares.  He said that he 
could recall his nightmares, but that he wakes up every night 
in a sweat and that his wife reported that he talked in his 
sleep.  He indicated that three years ago, these nightmares 
occurred only every other night.  His fourth set of symptoms 
was palpitations, anxiety, excessive alertness, and feelings 
of being ready to go.  He stated that symptoms were triggered 
or provoked by noises of helicopters, aircraft and jets; by 
cars backfiring; and by seeing Vietnamese people.

The veteran's fifth symptom was that he avoided public 
gatherings.  However, he indicated that he went to theaters 
and restaurants, but that he always had to face the door with 
his back to the wall.  He noted that he was able to tolerate 
crowds, but that he had to keep a distance from them.  His 
sixth symptom was experiencing extreme tension watching war 
movies.  His seventh and eight symptoms were insomnia and 
concentration problems, respectively.

The veteran reported that he was still married to his third 
wife.  As for work, he indicated that he had to work in the 
office of his tow truck business instead of on the road 
because of his March 2002 surgery to the right big toe.  He 
said that 95 percent of his relationships outside of family 
were with Vietnam veterans and that he had difficulty 
relating to other people.  He noted that he served in a lot 
of veterans' organizations.  He stated that he and his wife 
only went out with other couples two to three times a year, 
but that 85 percent of evenings he went out to eat with his 
wife and child.  



The examiner noted that there appeared to mild-to-moderate 
inference in psychosocial functioning from the veteran's PTSD 
status alone.

Mental status examination revealed that the veteran was 
wearing a T-shirt, pullover shirt and casual clothes in 
place.  He was able to laugh, joke, and smile throughout the 
interview.  He described several episodes of having road 
rage, with the last one four months ago.  He was relaxed and 
comfortable throughout the interview with his back to the 
wall and the door immediately available.  He reported 
carrying a gun while working and sleeping near one.  He 
indicated that he did a perimeter search of his home every 
night.  His stream of thought or speech was spontaneous, 
coherent and relevant. 

The veteran described a euthymic mood at that time, except 
for outbursts of anger.  He did not show any outbursts of 
anger or hostility during this particular interview.  He did 
not have any immediate mood complaints.  He did not currently 
exhibit suicidal or homicidal ideations.  He reported that he 
had anger at previous employees, and indicated that while he 
did not seek them out in terms of wanting to hurt or kill 
them, he might harm them considerably if he interfaced with 
them.  He described a somewhat "thrill" in scaring people.  

There was no evidence of any kind of a psychotic process 
noted.  The veteran reported that he heard voices in 1996 and 
that he now only occasionally heard the voice of a fellow 
soldier in a flashback of a combat situation.  The examiner 
indicated that, therefore, voices occurred only occasionally 
during that flashback.  There was no evidence of any grossly 
auditory or visual hallucinations or any kind of delusional 
experiences.  He had no referential thoughts.  His sensorium, 
mental grasp and capacity were fairly intact.  He was 
oriented to time, place and person.  He showed diminution in 
concentration ability.  His general fund of knowledge was 
good, and he abstracted proverbs well.  His insight and 
judgment were adequate, and he showed no deficit in memory.

The examiner noted that there was no impairment of his 
thought processes or communications and that there was no 
evidence of delusions, hallucinations or other persistence.  
The examiner indicated that the veteran was fairly relaxed 
and showed no inappropriate behavior during the interview, 
but that he did have anger outbursts and had exhibited 
inappropriate behavior outside of the interview.  The 
examiner reported that he did not exhibit any current 
suicidal or homicidal thoughts, but that he had both in the 
past, with both homicidal and suicidal attempts in the 1970s 
and 1980s.  

The examiner noted that from a psychiatric point of view, the 
veteran was able to maintain his minimal personal hygiene and 
perform other activities of basic daily living.  The examiner 
indicated that his main limitations seemed to be physical in 
nature in terms of the recent removal of the right big toe, 
the back surgery, and the right shoulder and arm problems.  
The examiner noted that he was oriented to time, place and 
person, and that he did not show any memory loss.  The 
examiner stated that he did show some ritualistic behavior in 
terms of closing off the perimeter of his home and sleeping 
with a weapon under his pillow.  The examiner reported that 
his rate of flow of speech was goal directed, logical and 
relevant.  

The examiner indicated that the veteran did not exhibit any 
specific panic attacks, but that he did exhibit palpitations 
and a variety of hyperalertness and alarm reactions with 
certain trigger events.  The examiner noted that he did not 
describe any mood problems, but that he did report that he 
was depressed all of the time because of his financial 
situation.  The examiner reported that the only episode of 
major depression was in 1980 when he tried to commit suicide.  

The examiner stated that the veteran had significantly 
impaired impulse control in the form of daily angry outbursts 
and a reported road rage episode four months ago.  The 
examiner reported that he described significant sleep 
impairment of four hours of sleep a night.  

The examiner indicated that there was no need for any kind of 
psychometric testing.

The examiner indicated that the veteran had PTSD manifested 
by reexperiencing a stressor, avoidance symptomatology, and 
heightened physiological arousal.  The examiner noted that 
there were no other psychiatric disorders that were present, 
that there were no other psychiatric symptoms that interfered 
with activities, and that all of the psychiatric 
symptomatology was related to PTSD.

The Axis I diagnosis was PTSD.  Under Axis IV, it was 
indicated that current psychosocial functioning showed that 
there were some financial stressors because his business 
income was declining.  The examiner noted that his current 
physical state from the view of organic mental disorders had 
not left any residual psychological effect from the traumatic 
events in 1991 and 1996.

Under Axis V, the examiner noted that the veteran showed 
mild-to-moderate symptomatology in the range of a GAF rating 
from 55 to 65.  A GAF rating of 60 was assigned based on the 
fact that outside of his family, he only had meaningful 
interpersonal relationships with veterans and through 
veterans' organizations.  The examiner reported that he had 
daily anger outbursts, which significantly impaired some of 
his functioning and interfered with other relationships.  The 
examiner noted that he had had homicidal ideation in the past 
regarding conflicts with past employees, but that he did not 
seek out said employees.  The examiner indicated that he had 
difficulty with groups of people and with Asians and showed 
significant insomnia, along with interpersonal conflict with 
strangers and people who were not Vietnam veterans.  

The examiner stated that the veteran had much more serious 
symptomatology from his PTSD in the 1970s and 1980s when it 
was associated with alcohol use, but that since his basic 
sobriety in 1983, his symptomatology seemed to leveled off at 
a GAF rating of 60, even though two other major symptoms of 
flashbacks and anger outbursts had increased since 1996 and 
he had time alone to ruminate while recuperating in bed from 
his lumbar surgery.  The examiner opined that he was 
competent to manage his own benefits as he managed his own 
business and still was self-employed in a tow truck business.

The examiner noted that the veteran was currently employed 
and that there was no evidence that his PTSD along with other 
service-connected physical injuries would cause any 
unemployment.  The examiner reported that the veteran was 
planning to move to Oregon and perhaps start a car dealership 
or other business. 

The examiner indicated that there was some reduced 
reliability in productivity related to the veteran's PTSD 
symptoms, which were mild-to-moderate in nature and related 
to his problems in concentrating and daily anger outbursts.  
The examiner stated that he did not appear to deficient in 
most areas of his mental functioning and that he did not 
appear to be totally occupationally impaired due to PTSD.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (2002).

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


PTSD

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability - such as this claim for an 
initial evaluation in excess of 50 percent for PTSD - the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The criteria for rating mental disorders were amended 
effective November 7, 1996. Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the veteran's claim was filed prior to November 7, 
1996, his psychiatric disorder must be evaluated under both 
the old and new criteria, as appropriate, to determine which 
version is more favorable to him.  See VAOPGCPRC 3-00.  

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.129 pertaining to social inadaptability provided that 
social integration was one of the best evidences of mental 
health and reflected the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.


However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  Id.

The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment and emotional reactions that affect economic 
adjustment, i.e., that produce impairment of earning 
capacity.  Id.

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency.  Id.

The provisions of 38 C.F.R. § 4.130 provided that the rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  Id.  It was for this 
reason that great emphasis was placed upon the full report of 
the examiner's description of actual symptomatology.  Id.

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency would be.  Id.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.




A 100 percent evaluation was warranted for the existence of 
one of the following conditions: the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  Hence, these rating criteria set forth 
three independent bases for granting a l00 percent 
evaluation, pursuant to Diagnostic Code 9411.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(repealed effective November 7, 1996).

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.  Id.

Under the old criteria, there were additional guidelines for 
evaluating PTSD, i.e., social impairment per se was not to be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R. § 
4.132, Note (1) (1996) (repealed effective November 7, 1996).  
Additionally, social inadaptability was to be evaluated only 
as it affects industrial adaptability.  38 C.F.R. § 4.129 
(1996) (repealed effective November 7, 1996).





The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.


The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2002) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2002) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2002).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  This law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R § 3.159 
(2002).  The regulations pertaining to these claims merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).

In that regard, the RO provided the veteran notice of the 
VCAA in an April 2001 letter, and in a September 2002 
supplemental statement of the case provided the provisions 
and fully adjudicated his claims with this law in mind.

Through the August 1991 rating decision, a statement of the 
case, supplemental statements of the case, and letters from 
the RO dated in July 1992, January 1996, June 1997, and April 
2001, the RO informed the veteran of the information and 
evidence necessary to substantiate his claim and his 
responsibilities for providing evidence.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  See 38 U.S.C.A. § 5103 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2002).  

In the July 1992 and January 1996 letters, the RO asked the 
veteran to complete and return a copy of the VA Form 21-4142 
so that the RO could obtain records from AHM (initials), 
Ph.D.  In a February 1996 report of contact, it was noted 
that the veteran reported that he had not received any 
treatment from Dr. AHM.  In that regard, treatment records 
from a Vet Center contain a statement from Dr. AHM revealing 
that the veteran had one session with him and that the in-
take was not completed because the veteran failed to report 
for follow-up visits.

In the June 1997 letter, the RO asked the veteran to identify 
the names and addresses of all health care providers from 
whom he had received treatment for PTSD from August 1992 to 
the present.  The RO enclosed medical history forms for the 
veteran to provide a medical history of treatment at VA and 
private medical facilities.  The RO also enclosed two copies 
of the VA Form 21-4142 and asked the veteran to complete the 
forms for any treatment records not previously provided.  The 
veteran did not respond.


In the April 2001 letter, the RO notified the veteran about 
the VCAA.  The RO informed him that they would make 
reasonable efforts to get the evidence necessary to support 
his claim.  The RO indicated that it would try to obtain 
records, such as medical records, but that the veteran must 
give it enough information about such records so that it 
could request them from the person or agency that has them.  
The RO noted that it was still the veteran's responsibility 
to make sure that it received such records.

The RO indicated that to establish entitlement to an 
increased evaluation for PTSD, the evidence must show that it 
became worse or increased in severity.  The RO noted that 
this could be shown by medical evidence or other evidence 
showing increased severity or worsening of his condition.

The RO asked the veteran to do the following: complete and 
return an enclosed medical history form for the disability 
claimed; provide the name of the person, agency, or company 
that has relevant records; provide the address of this 
person, agency, or company; provide the approximate time 
frame covered by the records; and, in the case of medical 
records, provide the condition for which he was treated.  The 
RO noted that the veteran could help it with his claim by 
telling it about any additional information or evidence that 
he wanted the RO to try to obtain.

In the August 2001 letter, the veteran noted that the RO 
should, pursuant to the December 2000 Board remand, obtain 
any outstanding VA treatment records.  The veteran did not 
identify any VA or non-VA treatment for his claim, nor did he 
submit any VA Form 21-4142's authorizing the release of 
records.

As for the duty to assist, the service medical records and 
reports of VA examinations and studies are of record.  As to 
the treatment records, the RO obtained records from a Vet 
Center where the veteran received some treatment.  




The RO also contacted a local VA medical center, and was 
informed that while the veteran underwent several 
examinations at that facility, he had not had any treatment 
there.  In light of the above, VA has fulfilled its duty to 
assist in obtaining relevant records.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R § 3.159 (2002).  

The veteran has been afforded several VA examinations with 
regard to his claim.  Accordingly, VA has satisfied its duty 
to assist by providing a medical examination.  See 
38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c)(4).

In light of the above, VA has complied with the directives of 
the Board remands.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duties to notify and to assist under both the former law 
and the new VCAA.  38 U.S.C.A. §§ 5107(a), 5103, 5103A; 
38 C.F.R. § 3.159.  

Additionally, the Board finds that the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

As for the hearing officer's duty to assist, for the same 
reasons as noted above with regard to the VCAA, the hearing 
officer's duty under 38 C.F.R. § 3.103(c)(2) has been 
satisfied.  See Stuckey v. West, 13 Vet. App. 163 (1999); 
Costantino v. West, 12 Vet. App. 517 (1999).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Initial Evaluation in Excess of 50 Percent for PTSD

Prior to November 7, 1996

The Board notes that since the veteran filed a notice of 
disagreement with the determination in the August 1991 rating 
decision assigning an initial evaluation of 10 percent 
effective November 14, 1990, it must consider the entire time 
period in question - from the date of the original grant of 
service connection, November 14, 1990, to the present.

The Board is required to examine the evidence pertinent to 
the period of November 14, 1990, to November 6, 1996 solely 
under the "old" criteria as pursuant to VAOPGCPREC 3-00.

Evaluating the disability picture presented by the medical 
evidence accumulated during that period in relation to the 
criteria in effect prior to November 7, 1996, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 50 percent for the period from 
November 14, 1990, to November 6, 1996.  The probative 
evidence of record does not show a severe social and 
industrial impairment.

The report of the May 1991 VA psychiatric examination 
reflects that the examiner noted that insofar as objective 
psychiatric examination was concerned, the veteran currently 
appeared to be in relatively good emotional balance.  As for 
residuals of PTSD, the examiner only indicated the veteran 
reported having nightmares every night about Vietnam and that 
seeing any Southeast Asians made him more upset than usual 
and brought back memories of Vietnam.  He was considered 
mentally competent and able to handle funds on his behalf.

During the August 1992 VA fee basis examination, the veteran 
reported being very hyper and short-fused, and having 
difficulties sleeping, nightmares about Vietnam almost every 
night, and flashbacks about Vietnam two to three times a 
month.  

However, the VA fee basis examiner noted that veteran did not 
show any overt signs of any emotional turmoil, emotional 
distress, anxiety, or depression.

During the December 1994 VA PTSD examination, the veteran 
reported a number of distressing symptoms.  While the 
examiner noted that PTSD resulted in significant impairment 
of both social and occupational functioning, that examiner 
assigned a GAF rating of only 60 for current functioning.  
Such a GAF rating represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV at 32.  As for a possible change in employment 
noted by the December 1994 VA examiner, the Board notes that 
as of October 2002, the veteran was still self-employed as 
the owner of a tow truck business.
 
The report of the May 1996 VA PTSD examination reflects that 
a GAF rating of 75 for current functioning was assigned.  The 
examiner indicated that the veteran appeared to be moderately 
impaired, both socially and occupationally, from PTSD.  As 
for occupational impairment, the examiner noted that the 
veteran was having difficulty maintaining his self-employment 
because of the pain in the right arm.  The examiner reported 
that the veteran was currently worried whether he would be 
able to remain self-employed because of his physical and 
mental problems.  However, the examiner did not indicate that 
such concerns with regard to his mental problems were valid.

The competent medical evidence fails to demonstrate that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A severe impairment in the ability to 
establish and maintain effective or favorable relationships 
is not shown.

The veteran has not demonstrated the more extensive and 
severe symptomatology described in the rating schedule to 
qualify for a 70 percent rating.  The Board concludes that 
the symptomatology due to service-connected PTSD does not 
equal or more nearly approximate severe social and industrial 
impairment under Diagnostic Code 9411 as previously in 
effect.  See 38 C.F.R. 4.7.  

Moreover, the competent medical evidence fails to demonstrate 
total social and industrial impairment under Diagnostic Code 
9411 as previously in effect.

Accordingly, the preponderance of the evidence is against a 
finding that for the period from November 14, 1990, to 
November 6, 1996, the veteran's PTSD was productive of severe 
social and industrial impairment.  Therefore, the Board finds 
no basis for granting a rating in excess of 50 percent for 
PTSD for the period from November 14, 1990, to November 6, 
1996, solely under the "old" criteria.


From November 7, 1996, to the Present

With respect to the period on and after November 7, 1996, the 
Board is required to examine the evidence under the "old" and 
"new" criteria, and apply the rating criteria more favorable 
to the veteran.  See VAOPGCPREC 3-00.  

Focusing on the period from November 7, 1996, to the present, 
the Board finds that on the facts of this case, neither 
criteria are found to be more favorable.  The evidence simply 
continues to support no more than a 50 percent evaluation.

The report of the October 1997 VA fee basis psychiatric 
examination reflects that a GAF rating of 70 for current 
functioning was assigned.  Such a GAF rating shows that the 
veteran had some mild symptoms but that he was generally 
functioning pretty well and had some meaningful interpersonal 
relationships.  See DSM-IV at 32.

The October 1997 VA fee basis examiner indicated that the 
veteran presented with a performance on the cognitive 
examination that was indicative of him being able to perform 
detailed instructions while maintaining adequate attention 
and concentration.  The examiner noted that the veteran 
described his successful management of his self-employed 
towing business and described himself relating well with 
people with whom he had daily contact.  

The examiner reported that his PTSD symptoms did not appear 
to significantly impair his level of functioning, although he 
would benefit from treatment.

The report of the March 2002 VA fee basis examination shows 
that a GAF rating of 60 was assigned for the veteran's mild-
to-moderate symptomatology and impairment.  The examiner 
stated that the veteran had much more serious symptomatology 
from his PTSD in the 1970s and 1980s when it was associated 
with alcohol use, but that since his basic sobriety in 1983, 
his symptomatology seemed to level off at a GAF rating of 60, 
even though two other major symptoms of flashbacks and anger 
outbursts had increased since 1996, and he had time alone to 
ruminate while recuperating in bed from his lumbar surgery. 

The examiner noted that the veteran was currently employed 
and that there was no evidence that his PTSD along with other 
service-connected physical injuries would cause any 
unemployment.

While there was some degree of industrial impairment, the 
veteran's symptoms were not at a level of severity and 
persistence that constituted severe impairment.  His 
psychoneurotic symptoms were not of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain his employment.

Also, the Board is unable to conclude that the veteran's 
ability to establish or maintain effective or favorable 
relationships during this time period was severely impaired.  
While there may be some social impairment, the Board does not 
find that his ability to establish and maintain social 
relationships was severely impaired in light of the evidence 
of record to the contrary.

The Board stresses that the evidence, as discussed above, 
does not reflect symptomatology that meets or more nearly 
approximates the criteria required for a 70 percent 
evaluation or higher under the old criteria of Diagnostic 
Code 9411 in effect prior November 7, 1996.  See 38 C.F.R. § 
4.7.

Accordingly, the preponderance of the evidence is against a 
finding that since November 7, 1996, the veteran's PTSD has 
been productive of severe social and industrial impairment.

Likewise, under the new criteria for rating mental disorders 
on and after November 7, 1996, the evidence is against a 
higher evaluation.  Occupational and social impairment is 
currently recognized as per the assignment of a 50 percent 
evaluation for PTSD.

Competent evidence of deficiencies in most areas as would 
support a higher evaluation has not been presented.

The competent and probative evidence does not show any of the 
following: suicidal ideation; speech being intermittently 
illogical, obscure, or irrelevant; spatial disorientation; 
neglect of personal appearance and hygiene; gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living, including maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.

On the October 1997 VA fee basis examination it was not noted 
that the veteran had any current suicidal or homicidal 
ideation.  He reported his suicide attempt in 1980, and it 
was indicated that it was unclear when he last felt angry 
enough to want to kill someone.  The October 1997 VA fee 
basis examiner indicated that the veteran presented with a 
performance on the cognitive examination that was indicative 
of his being able to perform detailed instructions while 
maintaining adequate attention and concentration.  The 
examiner noted that the veteran described his successful 
management of his self-employed towing business and described 
himself relating well with people whom he had daily contact.  
The examiner reported that his PTSD symptoms did not appear 
to significantly impair his level of functioning, although he 
would benefit from treatment.  

The mental status evaluation done during the October 1997 
examination revealed that the veteran was well groomed, alert 
and oriented to person, place, time and purpose.  He denied 
delusions, hallucinations, thought broadcasting, and thought 
insertion.  No ideas of reference were elicited.

The March 2002 VA fee basis examiner noted that while there 
were suicidal and homicidal attempts in the 1970s and 1980s, 
the veteran did not exhibit any current suicidal or homicidal 
thoughts.  The examiner described the veteran's speech as 
spontaneous, normoproductive, relevant, and coherent.  The 
examiner indicated that there was no impairment of his 
thought processes or communications, and that there was no 
evidence of delusions, hallucinations or other persistence.  
The examiner noted that the veteran was oriented to place and 
time and had no memory loss.  

Mental status evaluation done during the March 2002 
examination revealed that the veteran was wearing a T-shirt, 
pullover shirt and casual clothes in place.  The examiner 
noted that he was able to maintain minimal personal hygiene 
and perform other activities of basic daily living.

As for obsessional rituals that interfere with routine 
activities, the March 2002 VA fee basis examiner merely noted 
that at night the veteran checked the perimeter of his house 
and slept near a gun.  No other obsessional rituals were 
described.

With regard to near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, the veteran stated during the October 1997 VA 
fee basis examination that he had depressive feelings every 
once in a while, but he denied any symptoms of a depressive 
disorder.  

The March 2002 VA fee basis examiner noted the veteran 
reported that he was depressed all of the time because of his 
financial situation but did not describe any mood problems.  
That examiner also indicated that the only episode of major 
depression was in 1980 when the veteran tried to commit 
suicide.

As to near-continuous panic, the March 2002 VA fee basis 
examiner indicated that while the veteran did exhibit 
palpitations and a variety of hyperalertness and alarm 
reactions with certain trigger events, he did not exhibit any 
specific panic attacks.

With regard to impaired impulse control, such as unprovoked 
irritability with periods of violence, on the October 1997 VA 
fee basis examination it was indicated that it was unclear 
when the veteran last felt angry enough to want to kill 
someone.

The March 2002 VA fee basis examiner noted that the veteran 
had significantly impaired impulse control in the form of 
daily angry outbursts and a reported road rage episode.

As to grossly inappropriate behavior, on the March 2002 VA 
fee basis examination, he showed no inappropriate behavior.  
However, the examiner noted that the veteran had anger 
outbursts and a history of inappropriate behavior.  In 
particular, the veteran had reported an episode of road rage.   

With regard to difficulty in adapting to stressful 
circumstances, including work and a worklike setting, the 
Board notes that as of October 2002 the veteran was still 
operating his own tow truck business, even though he reported 
in an October 2002 statement that he deferred all stressful 
situations to his business partner or his spouse.

As to an inability to establish and maintain effective 
relationships, as of October 2002, the veteran was still 
married to his third spouse.  The March 2002 VA examiner 
noted that although the veteran had very few meaningful 
social and interpersonal relationships outside that of his 
family, he did have interpersonal relationships with veterans 
and through veterans' organizations. 

The veteran's symptoms of PTSD are anger outbursts, 
difficulty concentrating, flashbacks, nightmares, 
palpitations, anxiety, excessive alertness, feelings of being 
"ready to go," avoiding public gatherings, tension watching 
war movies, and insomnia.


The October 1997 VA fee basis examiner indicated that the 
veteran's PTSD symptoms did not appear to significantly 
impair his level of functioning.

The March 2002 VA fee basis examiner stated that the veteran 
had much more serious symptomatology from his PTSD in the 
1970s and 1980s when it was associated with alcohol use, but 
that since his basic sobriety in 1983, his symptomatology 
seemed to level off at a GAF rating of 60, even though two 
other major symptoms of flashbacks and anger outbursts had 
increased since 1996 and he had time alone to ruminate while 
recuperating in bed from his lumbar surgery.  

That examiner noted that the veteran was currently employed 
and that there was no evidence that his PTSD along with other 
service-connected physical injuries would cause any 
unemployment.  

That examiner indicated that there was some reduced 
reliability in productivity related to the veteran's PTSD 
symptoms, which were mild-to-moderate in nature and related 
to his problems in concentrating and daily anger outbursts.  
That examiner also stated that the veteran did not appear to 
be deficient in most areas of his mental functioning and that 
he did not appear to be totally occupationally impaired due 
to PTSD.

Even with consideration of all of the veteran's 
symptomatology, to include obsessional rituals, anger 
outbursts, any inappropriate behavior, difficulty in adapting 
to stressful situations, and any inability to establish and 
maintain effective relationships, the Board finds that the 
veteran does not suffer symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
requisite to meet the new criteria for a 70 percent rating.  
Mauerhan, 16 Vet. App. at 442.





Accordingly, the preponderance of the evidence is against a 
finding that since November 7, 1996, PTSD has been productive 
of an occupational and social impairment with reduced 
reliability and productivity.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for PTSD.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96 (Aug. 16, 1996).  



In the veteran's case at hand, the RO provided the criteria 
for assignment of an extraschedular evaluation and considered 
them, but did not grant entitlement to an increased 
evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be so unusual or exceptional in nature as to warrant referral 
of his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  See Floyd, 9 Vet. 
App. at 94-96; Shipwash, 8 Vet. App. at 227. 

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his PTSD.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 


ORDER

Entitlement for an initial evaluation in excess of 50 percent 
for PTSD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

